Citation Nr: 0433460	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for hemorrhagic fever.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The issues of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The medical evidence of record does not show a current 
diagnosis of hemorrhagic fever, or show any residual 
disability from treatment for hemorrhagic fever while in 
service.

3.  There is no medical evidence of record showing a 
relationship between the veteran's gastroesophageal reflux 
disease and service, or a relationship between a service 
connected disability and gastroesophageal reflux disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hemorrhagic fever have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).

2.  The criteria for entitlement to service connection for 
gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R.    §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

As to the issues on appeal, appellant and his representative 
have been provided with a copy of the appealed October 2002 
rating decision, and the November 2002 statement of the case 
(SOC), that discussed the pertinent evidence, and the laws 
and regulations related to the claims on appeal.  Moreover, 
these documents essentially notified them of the evidence 
needed by the appellant to prevail on his claims.  

In addition, in February 2002 and December 2003 letters, the 
RO notified the appellant of the evidence needed to 
substantiate his claims, and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The appellant was also 
informed of what he could do to help with his claim, 
including providing other evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004). 

In light of the foregoing, the Board finds that the rating 
decisions, SOCs, SSOCs and notice letters dated in February 
2002 and December 2003 complied with the specific 
requirements of Quartuccio and Pelegrini (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran and, at his Travel Board Hearing, he was 
specifically advised to provide any further information he 
might have to identify any other medical records in support 
of his claim.  The appellant has not provided any further 
information regarding additional evidence pertinent to his 
claim, not already of record.  VA has associated with the 
claims folder the veteran's outpatient treatment reports, VA 
examination reports, and private treatment records.  Given 
the foregoing, the Board concludes that VA has satisfied the 
notice and assistance provisions as found in the VCAA.  
Consequently, an adjudication of the appeal at this juncture 
is proper.  

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Analysis
1.  Hemorrhagic Fever
The veteran is seeking service connection for hemorrhagic 
fever.  However, the Board notes that the service medical 
records are absent of complaints of or treatment for 
hemorrhagic fever.  However, assuming that the veteran 
received treatment for hemorrhagic fever while in service, a 
March 2002 examination report did not find that the veteran 
currently has hemorrhagic fever or that he is suffering any 
residuals from an in-service episode of hemorrhagic fever.  

The veteran presented for a March 2002 VA medical examination 
for digestive conditions, miscellaneous.  The veteran related 
that he had been hospitalized in Korea for 41 days and 
diagnosed with hemorrhagic fever.  Physical examination of 
the veteran was essentially negative.  The examiner's 
diagnosis was history of hemorrhagic fever, no residuals.  
The Board acknowledges the veteran's contentions regarding 
the effect of his in-service hemorrhagic fever on his present 
health.  However, medical diagnoses and matters of medical 
etiology involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, review of the record finds no current diagnosis of 
residuals from hemorrhagic fever, the first requirement for 
establishing service connection.  38 C.F.R. § 3.304(f).  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a service 
connection claim requires evidence of a current disability.)  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hemorrhagic fever and the claim must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

2.  Gastroesophageal reflux disease
The veteran is seeking service connection for 
gastroesophageal reflux disease (GERD).  The Board finds that 
the preponderance of the evidence does not support a claim 
for service connection for GERD.  38 U.S.C.A. § 5107(b).  
Despite the veteran's allegations that his GERD is due to 
hemorrhagic fever allegedly incurred while in service, 
service medical records are absent of complaints of or 
treatment for hemorrhagic fever and/or GERD.  Moreover, on 
the July 1970 separation examination the veteran specifically 
denied any frequent indigestion, stomach, liver or intestinal 
problem, and gallbladder trouble or gallstones.  Furthermore, 
the medical evidence of record does not show a continuity of 
symptomatology between active service and the veteran's 
current medical condition.  The veteran's private treatment 
records do not reveal treatment of stomach problems until 
July 1991, more than 20 years after service.  38 C.F.R. 
§ 3.303(b).  
 
Notwithstanding, the veteran was scheduled for a March 2002 
VA medical examination for digestive conditions, 
miscellaneous.  The veteran related that he had been 
hospitalized in Korea for 41 days and diagnosed with 
hemorrhagic fever.  However, the examiner related that he had 
apparently no residuals from this.  The veteran reported that 
for years he has had a burning substernal discomfort when he 
swallows and has frequent postprandial vomiting.  
"Apparently, he has had a thorough work-up for this on 
several occasions and nothing has been found."  The veteran 
related no bowel problems.  The veteran's physical 
examination was essentially negative and he had no epigastric 
tenderness.  A barium swallow and renal profile were 
obtained.  BA swallow reports showed cricopharyngeus 
hypertrophy, moderate to severe gastroesophageal reflux with 
a 2cm. hiatal hernia, and Schatzki's ring, approximately 1.5 
in diameter.  The examiner's diagnosis included possible 
gastroesophageal reflux disease.   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between GERD 
and service, there is no basis for establishing service 
connection.  38 C.F.R. § 3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he had stomach problems 
while in service and continuously thereafter, he is not a 
medical professional, with the training and expertise to 
provide clinical findings regarding any relationship of GERD 
to service.  The veteran's lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of establishing a nexus 
between the veteran's GERD and service and, accordingly, the 
claim must be denied.




ORDER

Service connection for hemorrhagic fever is denied.

Service connection for gastroesophageal reflux disease is 
denied.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus. 
Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).

The Board notes that the most recent VA medical examination 
was apparently performed in either July or August 2004.  This 
examination report is not part of the claims folder.  
Accordingly, a remand is necessary to incorporate this 
examination report into evidence, and for initial 
consideration by the regional office. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should request the veteran's 
most recent VA
audiology examination report regarding 
his hearing loss and tinnitus and all of 
the veteran's available current treatment 
records for hearing loss and tinnitus.  

2.  If the audiology examination report 
contains a finding that the veteran does 
have a hearing loss or tinnitus, or both, 
but does not contain an opinion as to 
whether it is at least as likely as not 
that the veteran's hearing loss and/or 
tinnitus were caused by, or aggravated by 
his active service, the RO should obtain 
a VA audiology examination which does 
contain such an opinion.  The claim file 
must be made available to the examiner in 
conjunction with the examination.

3.  If the VA audiology examination 
report contains an opinion that the 
veteran has a hearing loss and/or 
tinnitus, and concludes that it is not at 
least as likely as not that the veteran's 
hearing loss and/or tinnitus were caused 
by, or aggravated by, his active service, 
the examiner must provide an opinion 
regarding the etiology of the hearing 
loss and/or tinnitus.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



